Citation Nr: 1721163	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-19 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for type II diabetes mellitus.

2.  Entitlement to service connection for chronic kidney disease, claimed as secondary to type II diabetes mellitus disability. 



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

A. Ali, Associate Counsel


INTRODUCTION

The Veteran served honorably from January 1966 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his June 2012 substantive appeal (VA Form 9) that he desired a videoconference hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing). He was notified in August 2016 that his Travel Board hearing was scheduled for October 18, 2016. In September 2016, the Veteran called to request a Video Conference hearing at the VA Medical Center in Traverse City, Michigan instead of the VA Travel Board hearing RO in Detroit, Michigan.  [The Board notes that the Veteran is almost 70 years old and that Traverse City, Michigan is less than 25 miles from his home, whereas Detroit, Michigan, where the RO is located, is approximately 250 miles from his home.]  The record does not reveal that VA responded to the Veteran's request, and he failed to report to the October 2016 Travel Board hearing in Detroit. 

Accordingly, the case is REMANDED for the following action:

The AOJ should arrange to have the Veteran scheduled for a Board videoconference hearing at the VA Medical Center in Traverse City, Michigan.  If that location is not feasible, the AOJ should document the reason why for the record; suggest any possible alternatives, and so advise the Veteran. Thereafter, the AOJ should process the appeal in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




